FILED
                           NOT FOR PUBLICATION                               JUL 10 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In re: IBT INTERNATIONAL, INC.,                  No. 12-60061

              Debtor,                            BAP No. 11-1684

IBT INTERNATIONAL, INC.,
                                                 MEMORANDUM*
              Appellant,

       v.

DAVID TEDDER ENTITIES, Van Dan
Limited Partnership, CMT Limited
Partnership, DTG Limited Partnership,
Gallery I, Inc., Hampton Limited
Partnership, Key Enterprises, Inc., Slevin
Limited Partnership, Showthunder, Inc.,
Trails End Limited Partnership, Birch
International Limited Partnership;
DONALD GRAMMER ENTITIES,
Banyan Limited Partnership, Orange
Blossom Limited Partnership, Pear Tree
Limited Partnership,

              Appellees.

In re: SOUTHERN CALIFORNIA                       No. 12-60065
SUNBELT DEVELOPERS, INC.,
                                                 BAP No. 11-1685

        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
             Debtors,

SOUTHERN CALIFORNIA SUNBELT
DEVELOPERS, INC.,

             Appellant,

       v.

DAVID TEDDER ENTITIES, Van Dan
Limited Partnership, CMT Limited
Partnership, DTG Limited Partnership,
Gallery I, Inc., Hampton Limited
Partnership, Key Enterprises, Inc., Slevin
Limited Partnership, Showthunder, Inc.,
Trails End Limited Partnership, Birch
International Limited Partnership;
DONALD GRAMMER ENTITIES,
Banyan Limited Partnership, Orange
Blossom Limited Partnership, Pear Tree
Limited Partnership,

             Appellees.

                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
            Kirscher, Markell and Dunn, Bankruptcy Judges, Presiding

                            Submitted June 12, 2013**


Before: SCHROEDER, FISHER and N.R. SMITH, Circuit Judges.



       **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
      Appellants appeal the decision of the Bankruptcy Appellate Panel affirming

the decision of the bankruptcy court denying the appellants’ motion for attorney’s

fees incurred at the appellate level. We affirm for the reasons stated in the

Bankruptcy Appellate Panel’s well-reasoned memorandum decision of August 7,

2012. See Higgins v. Vortex Fishing Sys., Inc., 379 F.3d 701, 708-09 (9th Cir.

2004) (holding that “§ 303(i)(1), which expressly grants discretionary authority to

award fees at the trial level, should not be construed to grant similar authority to

award fees at the appellate level”); Avagyan v. Holder, 646 F.3d 672, 677 (9th Cir.

2011) (“A three-judge panel cannot reconsider or overrule circuit precedent unless

an intervening Supreme Court decision undermines an existing precedent of the

Ninth Circuit, and both cases are closely on point.”).

      AFFIRMED.




                                           3